Case 19-35184-KLP     Doc 45      Filed 03/22/21 Entered 03/22/21 16:02:08       Desc Main
                                  Document     Page 1 of 4



                     ADDENDUM TO AGREEMENT OF SALE

THIS ADDENDUM TO AGREEMENT OF SALE ("Addendum") is made as of the 1st o​f
March ​2021, by and between ​CENTRIC PROPERTY CONSULTANTS,
LLC, a Maryland Limited Liability Company ("Buyer(s)”), and ​DOROTHY
GREGORY COOKE & DARNELL JOHNSON Jr.(“Seller").

The Seller and Buyer executed an Agreement of Sale dated December 29th,
2020, whereby the parties agreed to the sale and purchase of that property
identified as 3215 DORITHAN ROAD, BALTIMORE MD 21215-7501

The parties hereby agree that the closing shall be held on: upon receiving the
Order of Approval from the bankruptcy court. The actual settlement date has yet
to be determined.

The parties further agree to increase the purchase price to $58,000.00, as a result of
the appraisal report. Hence, the new purchase price is $58,000.00

The remaining terms of the Agreement of Sale dated December 29th, 2020
remain in effect.

IN WITNESS WHEREOF, the parties have executed this Addendum to Agreement of
Sale under ​seal on the day and year first above written.

WITNESS:

                                                            03 / 01 / 2021
SELLER'S signature: ________________________           Date________________

Print name: ​DOROTHY GREGORY COOKE

Phone: ​________________________
                 804-739-8624

Email:​celljazzrome@verizon.net




SELLER'S signature: ________________________                  03 / 01 / 2021
                                                        Date________________

Print name: ​DARNELL JOHNSON Jr.

Phone: ​________________________
         5409208571




                                                        Doc ID: a56117e6f4ce6bfe27ffb55cf72eb2b8a070a702
Case 19-35184-KLP                      Doc 45   Filed 03/22/21 Entered 03/22/21 16:02:08       Desc Main
                                                Document     Page 2 of 4


Email:​_darnell.johnson@snhu.edu
        _______________________



                                                 03 / 01 / 2021
BUYER’S signature: ________________________ Date________________

Print name: CENTRIC PROPERTY CONSULTANTS, LLC


B
​ y​   :​ Lawrence Swartz
centricpropertyconsultants@gmail.com




 4438767324




                                                                      Doc ID: a56117e6f4ce6bfe27ffb55cf72eb2b8a070a702
    Case 19-35184-KLP        Doc 45   Filed 03/22/21 Entered 03/22/21 16:02:08         Desc Main
                                      Document     Page 3 of 4
                                                                                       Audit Trail

Title
                                  Agreement of Dorithan!
File Name
                              Addendum to Agreement of Dorithan!.pdf
Document ID
                            a56117e6f4ce6bfe27ffb55cf72eb2b8a070a702
Audit Trail Date Format
                MM / DD / YYYY
Status                                   Completed




                 03 / 01 / 2021         Sent for signature to Lawrence swartz
                 14:12:19 UTC           (centricpropertyconsultants@gmail.com), DOROTHY GREGORY
                                        COOKE (celljazzrome@verizon.net) and DARNELL JOHNSON Jr.
                                        (darnell.johnson@snhu.edu) from favoritehomebuyer@gmail.com
                                        IP: 73.135.59.150




                 03 / 01 / 2021         Viewed by Lawrence swartz
                 14:25:02 UTC           (centricpropertyconsultants@gmail.com)
                                        IP: 73.135.59.150




                 03 / 01 / 2021         Signed by Lawrence swartz
                 14:25:40 UTC           (centricpropertyconsultants@gmail.com)
                                        IP: 73.135.59.150




                 03 / 01 / 2021         Viewed by DOROTHY GREGORY COOKE (celljazzrome@verizon.net)
                 14:56:37 UTC           IP: 72.84.203.18
    Case 19-35184-KLP        Doc 45   Filed 03/22/21 Entered 03/22/21 16:02:08       Desc Main
                                      Document     Page 4 of 4
                                                                                     Audit Trail

Title
                                  Agreement of Dorithan!
File Name
                              Addendum to Agreement of Dorithan!.pdf
Document ID
                            a56117e6f4ce6bfe27ffb55cf72eb2b8a070a702
Audit Trail Date Format
                MM / DD / YYYY
Status                                   Completed




                 03 / 01 / 2021         Viewed by DARNELL JOHNSON Jr. (darnell.johnson@snhu.edu)
                 16:19:06 UTC           IP: 107.77.203.108




                 03 / 01 / 2021         Signed by DARNELL JOHNSON Jr. (darnell.johnson@snhu.edu)
                 16:20:32 UTC           IP: 107.77.203.108




                 03 / 01 / 2021         Signed by DOROTHY GREGORY COOKE (celljazzrome@verizon.net)
                 16:31:47 UTC           IP: 72.84.203.18




                 03 / 01 / 2021         The document has been completed.
                 16:31:47 UTC
